Appeal from an order of the Surrogate’s Court, Dutchess County, directing appellant, a contestant in the proceeding, to furnish particulars as to certain items in respondent’s demand therefor. Order modified by striking from the ordering paragraph the figures “3, 4, 5”. As so modified, order affirmed, without costs. Particulars as to lack of testamentary capacity may not be demanded. There are no unusual circumstances claimed. Particulars as to the respects in which it is claimed the will offered for probate is not the last will of decedent, whether there is reliance on a later will, and particulars as to fraud and undue influence are proper. (Matter of Carpenter, 252 App. Div. 885; Matter of Wetterau, 245 App. Div. 822; Matter of Van Riper, 171 Misc. 178; 2 Jessup-Redfield, Surrogate’s Law & Practice, p. 390 et seq.) Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.